DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner acknowledges the response filed 10/26/2021.  Claims 1, 3-10, and 12-20 are pending in the application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Bondarenko on 11/5/2021.
The application has been amended as follows: 

Claim 12, line 1: the dependency on “claim 11” has been changed to depend from --claim 10--. 


Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate all the limitations of independent claims 1, 8, 10, 15, 18, and 19.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references, specifically Fong et al. (US 2015/0300386) and Schneider et al. (US 8499484), disclose similar rail quick mounts for picatinny connections, but fail to disclose a toggle lock joined with the retention plate via a lock pin, wherein the toggle lock is pivotable about a lock axis parallel to the rotation axis (clms 1, 10, 15, 18); wherein the base defines a hole extending to the deck and a plunger and a spring are disposed in the hole (clms 8, 18); and wherein the method of assembly includes exerting a force on a pressure pad, placed adjacent a deck of the base and between walls of the base, to secure the pressure pad to the base (clm 19).   
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678